NUMBER 13-12-00013-CV

                                   COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


                                 IN RE: BELINDA LOPEZ


                          On Petition for Writ of Mandamus.


                              MEMORANDUM OPINION

              Before Justices Rodriguez, Benavides, and Perkes
                      Memorandum Opinion Per Curiam1

       Relator, Belinda Lopez, filed a petition for writ of mandamus in the above cause

on January 11, 2012, seeking to compel the Honorable Juan Partida, Presiding Judge

of the 275th District Court of Hidalgo County, to vacate his November 16, 2011 order

denying relator‘s motion to transfer venue under the Local Rules of the District Courts of

Hidalgo County, and to grant a transfer of venue to the 332nd District Court of Hidalgo

County.


       1
          See TEX. R. APP. P. 52.8(d) (―When denying relief, the court may hand down an opinion but is
not required to do so.‖); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
       To be entitled to the extraordinary relief of a writ of mandamus, relator must show

that the trial court abused its discretion and that there is no adequate remedy by appeal.

In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding). A trial court abuses its discretion if it reaches a decision so arbitrary and

unreasonable as to constitute a clear and prejudicial error of law or if it clearly fails to

correctly analyze or apply the law. In re Cerberus Capital Mgmt., LP, 164 S.W.3d 379,

382 (Tex. 2005) (per curiam) (orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 839

(Tex. 1992) (orig. proceeding). ―To satisfy the clear abuse of discretion standard, the

relator must show ‗that the trial court could reasonably have reached only one

decision.‘‖ Liberty Nat’l First Ins. Co. v. Akin, 927 S.W.2d 627, 630 (Tex. 1996) (orig.

proceeding) (quoting Walker, 827 S.W.2d at 840).

       In determining whether appeal is an adequate remedy, we consider whether the

benefits outweigh the detriments of mandamus review. In re BP Prods. N. Am., Inc.,

244 S.W.3d 840, 845 (Tex. 2008) (orig. proceeding). Appellate courts have granted

mandamus relief to address jurisdictional conflicts caused by the transfer of a case

pursuant to local rules. In re U.S. Silica Co., 157 S.W.3d 434, 438 (Tex. 2005) (orig.

proceeding) (per curiam); In re Rio Grande Valley Gas Co., 987 S.W.2d 167, 172–73

(Tex. App.—Corpus Christi 1999, orig. proceeding); Tex. Commerce Bank, N.A. v.

Prohl, 824 S.W.2d 228, 229 (Tex. App.—San Antonio 1992, orig. proceeding).

However, mandamus relief is generally unavailable if a trial court is not actively

interfering with the jurisdiction of the other court. In re U.S. Silica Co., 157 S.W.3d at

439; In re City of Coppell, 219 S.W.3d 552, 562 (Tex. App.—Dallas 2007, orig.

proceeding).



                                                2
      The Court, having examined and fully considered the petition for writ of

mandamus, is of the opinion that relator has not met the prerequisites for mandamus

relief. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P.

52.8(a).

                                                          PER CURIAM

Delivered and filed the
13th day of January, 2012.




                                             3